Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 9/21/2021
Claims 5 and 16 have been cancelled
Claims 1-4, 6-15 and 17-20 have been submitted for examination
Claims 1-4, 6-15 and 17-20 have been allowed
Allowable Subject Matter
1.	Claims 1-4, 6-15 and 17-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to preventing read disturbance accumulation in a cache memory,  includes accessing a plurality of data lines in a cache set, generating a plurality of corrected data from a plurality of initial data based on a plurality of error correction codes (ECCs), and selecting a respective corrected data of the plurality of corrected data based on a respective way of a plurality of ways. Each of the plurality of data lines includes a respective data field of a plurality of data fields and a respective ECC field of a plurality of ECC fields. The plurality of initial data are stored in the plurality of data fields and the plurality of ECCs are stored in the plurality of ECC fields. Each of the plurality of ways is associated with a respective data line of the plurality of data lines.
30 	
The prior art on record, for example Quach teaches error detecting and correcting codes and, more particularly, to error detecting and correcting codes applicable to cache memories. A computer data signal comprises a first code group and a second code group. The first code 

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method for preventing read disturbance accumulation in a cache memory, the method comprising: accessing a plurality of data lines in a cache set, each of the plurality of data lines comprising a respective data field of a plurality of data fields and a respective error correction code (ECC) field of a plurality of ECC fields; generating a plurality of corrected data from a plurality of initial data stored in the plurality of data fields based on a plurality of ECCs stored in the plurality of ECC fields utilizing an ECC decoding unit; and selecting a requested corrected data of the plurality of corrected data based on a requested way of a plurality of ways, each of the plurality of ways associated with a respective data line of the plurality of data lines, wherein selecting the requested corrected data comprises: obtaining the requested way by comparing each of a plurality of tags associated with the plurality of ways with an input tag of the plurality of tags, the input tag associated with the requested way; and multiplexing the requested corrected data to an output of a data multiplexer by: loading each of the plurality of corrected data to a respective input of the data multiplexer; and loading the requested way to a selector input of the data multiplexer, the requested way associated with the requested corrected data.”.



	Claims 11 and 13 are allowable for the same reasons as per Claim 1.
	Claim 12 depends from claim 11, is also allowable.
	Claims 14-15 and 17-20 depend from claim 13 are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SAMIR W RIZK/Primary Examiner, Art Unit 2112